Citation Nr: 0019223	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-05 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Dissatisfaction with the initial non-compensable rating 
assigned following the grant of service connection for 
residuals of a left mandible fracture.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1970 to April 
1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the RO which 
granted service connection for residuals of a fractured left 
mandible and assigned a non-compensable rating, effective on 
February 19, 1997.  

The veteran testified before a Hearing Officer at the RO in 
January 1999.  The veteran failed to report to a hearing 
before a Member of the Board scheduled on August 18, 1999.  



REMAND

In this case, the veteran was granted service connection for 
residuals of a left mandible fracture in January 1998 and 
assigned a non-compensable evaluation for that disability.  
The veteran contends that the residuals of the left mandible 
fracture are severe enough to warrant an increased rating.  
Specifically, the veteran points out that he has been treated 
since service for complaints of left ear hearing loss, left 
eye pain, headaches, and a left-sided stroke as 
manifestations of the service-connected left mandible 
fracture.  

Indeed the medical evidence of record shows that the veteran 
fractured his left mandible in service in March 1973.  

The post-service medical evidence of record, which includes 
VA outpatient treatment records dating back to 1980 as well 
as VA examinations dated in 1997, shows that the veteran had 
a long history of headaches as well as a status post right 
cerebral vascular insult with residual moderate weakness in 
the left extremities and a significant sensory disturbance.  

A May 1983 VA x-ray study of the left mandible facial bone 
indicated that multiple views demonstrated normal appearance 
of the mandible.  The examiner did not see any evidence of 
previous fracture.  Although the veteran stated that he had 
an old fracture to the left mandible, the examiner could not 
detect any irregularity.  There was some protrusion of the 
incisors and the examiner indicated that the veteran might 
have had some degree of dental malocclusion  The examiner 
concluded that there was no evidence of abnormality in the 
mandible or TM joint.  

The veteran testified at a Personal Hearing at the RO in 
January 1999.  The veteran testified that he had his jaw 
wired as a result of the left mandible fracture in 1973 and 
had experienced pain in his left mandible since service.  The 
veteran testified that he had sought treatment at a VA 
Medical Center for about 10 or 15 years.  

In light of the veteran's contentions, as well as the medical 
evidence showing current disabilities manifested by a stroke 
affecting the veteran's left side, a history of headaches and 
complaints of left ear hearing loss and left-sided facial 
pain, the veteran should be reexamined to determine what 
symptomatology, if any, is associated with the service-
connected left mandible fracture.

In considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, the 
veteran should be examined to determine if any residuals 
thereof exist.  In this regard, the examiner should comment 
on whether the symptomatology as described by the veteran is 
related to the service-connected left mandible fracture, and 
if so, to what extent.  

In addition, the RO should determine if the veteran was 
treated at VA prior to 1980, and if so, these records should 
be obtained and associated with the claims file.  

Finally, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  As such, the RO apparently did not find 
that staged ratings were warranted in this case.  However, 
when the RO considers the veteran's claim, the actual issue 
in appellate status is as shown on the front page of this 
remand, and the RO should consider staged ratings.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
service-connected disability, not already 
associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of the service-
connected residuals of the left mandible 
fracture.  In this regard, the examiner 
should specifically identify if any such 
residuals exist, and should address 
whether the veteran's stroke, history of 
headaches, complaints of hearing loss and 
left facial pain are in any way related 
to the service-connected disability  All 
findings must be reported in detailed and 
all indicated testing must be 
accomplished.  The examiner must 
specifically determine whether the 
residuals of a left mandible fracture 
exist.  If the examiner determines that 
the veteran's left mandible fracture is 
productive of residuals, then he/she 
should indicate whether the veteran 
suffers from nonunion and/or malunion of 
the left mandible and/or headaches, 
hearing loss, stroke, and facial pain as 
a result of such condition.  The examiner 
must be provided with a copy of this 
remand, as well as the rating criteria.  
The veteran's claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

3.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the RO should again review 
the veteran's claims for increase.  If 
the benefits sought on appeal are not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case, to include the new regulatory 
criteria, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




